Title: Thomas Jefferson to Thomas Sully, 25 January 1812
From: Jefferson, Thomas
To: Sully, Thomas


          
                  Sir 
                   
                     Monticello 
                     Jan. 25. 12.
          
		   My letter of Jan. 8. conveying my thanks to the Society of Artists of the US. for having thought me worthy of a place among their associates, could scarcely have reached your hands, when I recieved your second favor announcing the further honour of being named their President. the gratification of this mark of their partiality to me would have been high indeed, could it have been mixed with some hope of
			 my being useful to them. it would have lessened the uneasiness of unmerited distinction. no one is more sensible than myself that it is to the lively fancies of it’s younger members, to their
			 zeal
			 & energy, and not to the languid imagination & wearied faculties of age, that the Society must owe it’s future successes. I can only give them the tribute of my thanks and best wishes,
			 with
			 the assurance of the readiness & pleasure with which I shall avail myself of any occasion 
                
                which may occur of rendering them service. in communicating these sentiments to the society, 
		   I pray you to accept for yourself those of my great consideration & respect.
          
            Th:
            Jefferson
        